Case: 12-40917       Document: 00512217989         Page: 1     Date Filed: 04/23/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 23, 2013
                                     No. 12-40917
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE LUIS PENA-ROJAS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:12-CR-256-1


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Jose Luis Pena-Rojas appeals his sentence for illegally reentering the
United States after deportation. He contends that his guidelines offense level
was wrongly increased by 16 levels for a Texas burglary conviction, which he
argues is not a crime of violence. In United States v. Morales-Mota, 704 F.3d 410
(5th Cir. 2012), we rejected the same contention made by Pena-Rojas, namely
that the Texas burglary crime is broader than the listed generic offense of
burglary of a dwelling because Texas defines the “owner” of a dwelling as one

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40917    Document: 00512217989    Page: 2   Date Filed: 04/23/2013

                                No. 12-40917

having a greater right to possession than the criminal actor. See Morales-Mota,
704 F.3d at 411-12. As Pena-Rojas concedes in his reply brief, his claim is
foreclosed by Morales-Mota. The judgment of the district court is AFFIRMED.




                                      2